ACCEPTED
                                                                                      06-14-00104-CV
                                                                            SIXTH COURT OF APPEALS
                                                                                 TEXARKANA, TEXAS
                                                                                 2/9/2015 12:27:30 PM
                                                                                      DEBBIE AUTREY
                                                                                               CLERK


                      06-14-00104-CV
                                                                   FILED IN
                                                            6th COURT OF APPEALS
                                                              TEXARKANA, TEXAS
                IN   T H E S I X T H C O U R T O F A P PE AL2/9/2015
                                                             S       12:27:30 PM
                          T E X AR K AN A, TE X AS              DEBBIE  AUTREY
                                                                    Clerk


                       REEF R. GILLUM, D.O., ET AL.,

                                                 APPELLANTS,

                                       V.

                               GREG A. GILLUM,

                                                  APPELLEE.

                Un op p osed Mot ion F or Exten s ion
                O f T ime T o F ile Ap pe llant s ’ Br ief



                                        I.

   Appellants’ opening brief is due on February 9, 2015. Appellants request

that the Court grant them a 30-day extension of time, until March 11, 2015,

to file their brief. This is Appellants’ first request for an extension of time to

file this brief and is unopposed.

                                       II.

   Appellants need additional time because it has been and will be

necessary for appellate counsel Robert B. Gilbreath and Matthew C. Sapp to

devote their time to a number of other matters, including:
                                     Page 1
      •     Preparation of a motion for rehearing in Case No. 14-0543,
            pending in the Texas Supreme Court.
      •     Preparation of a motion for summary judgment and Daubert
            motion in Cause No. 2:13-CV-00945, pending in the United
            States District Court for the District of New Mexico.
      •     Preparation for oral argument in Cause No. 05-13-01765-CV,
            pending before the Fifth Court of Appeals (scheduled for
            February 18, 2015).
      •     Preparation of a motion to intervene and third-party complaint
            on behalf of intervenors in Cause No. 2:13-CV-02391, pending
            in the United States District Court for the Eastern District of
            Pennsylvania.


                                  PRAYER
   Appellants request that the Court grant them a 30-day extension of time

to file their brief and award them any other relief to which they are entitled.

                                          Respectfully submitted,

                                          /s/ Robert B. Gilbreath
                                          Robert B. Gilbreath
                                          Texas State Bar No. 07904620
                                          Matthew C. Sapp
                                          Texas State Bar No. 24063563
                                          HAWKINS PARNELL
                                           THACKSTON & YOUNG, LLP
                                          Highland Park Place
                                          4514 Cole Avenue, Suite 500
                                          Dallas, Texas 75205
                                          Telephone: (214) 780-5100
                                          Facsimile: (214) 780-5200

                                          COUNSEL FOR APPELLANTS




                                    Page 2
                  CERTIFICATE OF CONFERENCE
  I spoke with Jim Bullock, counsel for Greg Gillum, regarding this
motion. He stated that his client does not oppose this motion.

                                       /s/ Robert B. Gilbreath
                                       Robert B. Gilbreath

                  C ERT IFI CAT E OF S ERV IC E
  On February 9, 2015, a true and correct copy of this notice was sent via
e-mail and certified mail to the following counsel of record:

     Jim E. Bullock, Esq.
     Brian Casper, Esq.
     Cantey Hanger, LLP
     19999 Bryan Street, Suite 3300
     Dallas, Texas 75201
     jbullock@canteyhanger.com
     bcasper@canteyhanger.com

                                  /s/ Robert B. Gilbreath
                                  Robert B. Gilbreath




                                 Page 3